Citation Nr: 0823905	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-35 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's service treatment records show that the 
veteran reported having had back trouble on his June 1970 
service separation report of medical history, which the 
military physician found to be a history of back pain; his 
June 1970 objective service separation examination showed no 
abnormal clinical findings, and there is no other evidence of 
a back injury in service.  

2.  The veteran is currently diagnosed with lumbosacral 
strain.

3.  The evidence of record does not relate the veteran's back 
disorder to his military service.  


CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2003 satisfied the duty to notify provisions with respect to 
the claim for service connection; an additional letter was 
sent in July 2005 and September 2007.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Moreover, the veteran was notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating by letters dated in March 
2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Subsequent to the June 2007 Remand in this case, a search for 
clinical (hospital) treatment records showing an inservice 
back injury, or treatment therefor, was initiated in 
September 2007.  A February 2008 response indicated that no 
clinical records showing that the veteran received treatment 
for a back injury or disorder existed for the entirety of 
1969, the year in which the veteran indicated his injury 
occurred.  To the extent that the veteran's representative 
has argued that the veteran was not notified that no records 
were found, and thus that an additional remand is required 
under Stegall v. West, 11 Vet. App. 268 (1998), it is noted 
that the veteran was in fact notified that no such clinical 
records were found in the March 2008 supplemental statement 
of the case (SSOC).  In the letter attached to that SSOC, the 
RO stated that the veteran had 60 days in which to respond to 
the new evidence and discussion thereof, before his appeal 
was recertified.  There is no evidence that the veteran ever 
responded to the RO or provided additional argument or 
evidence.  Accordingly, the "reasonable efforts" required 
by the June 2007 Remand to assist the veteran to obtain the 
claimed clinical records have been made.  VA has a duty to 
assist the veteran in substantiating his claim, but does not 
have a duty to prove the claim for him.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. 
App. 406 (1991).

The veteran was also accorded a VA examination in February 
2007.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records show that the veteran 
reported having had back trouble on his June 1970 service 
separation report of medical history, which was objectively 
documented as a history of back pain.  However, his June 1970 
objective service separation examination showed no abnormal 
clinical findings, and there is no other evidence of a back 
injury in service.  Moreover, a search for hospital or other 
inservice clinical records also found no evidence that the 
veteran was treated for a back injury or disorder in service.  
Subsequent to service, a VA 
x-ray record shows minimal degenerative changes of the lumbar 
spine.  An April 2003 VA outpatient treatment record shows a 
diagnosis of low back pain; later records, including an March 
2005 VA outpatient treatment record, and the March 2008 VA 
spine examination, show diagnoses of lumbosacral strain.

However, despite evidence of a currently diagnosed back 
disorder, the evidence of record does not show that it is 
related to the veteran's military service.  The only opinion 
of record which speaks to the relationship between the 
claimed inservice injury and the current disorder is that of 
the March 2008 VA examiner, who concluded that the veteran's 
currently diagnosed lumbosacral strain was not likely related 
to the claimed inservice injury, but rather to a naturally 
occurring phenomenon.  In support of his opinion, he cited 
other objective, clinical findings in the claims file to 
include a history of clinically negative x-rays as well as 
the possibility of intercurrent injuries.  No other objective 
medical opinions exist with respect to this issue.  
Accordingly, service connection for a back disorder is not 
warranted.

Because the evidence of record does not relate the veteran's 
back disorder to his military service, the preponderance of 
the evidence is against his claim for service connection.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


